Title: To Thomas Jefferson from William Hamilton, 30 October 1805
From: Hamilton, William
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     The Woodlds. October  1805
                  
                  On the strength of our long acquaintance I trust you will permit me the liberty I take of introducing to your notice, my nephew Andrew Hamilton, who intends passing a few days at the city of Washington & will have the pleasure of presenting you with this letter. He will at the same time, deliver to you a small deciduous plant of the silk tree of Constantinople (Mimosa salibrisin) which if well preserved for two or three years in a pot, will afterwards succeed in the open ground. I have trees of 20 feet height which for several years past have produced their beautiful & fragrand flowers & have shewn no marks whatever of suffering from the severity of the last winter.
                  With the most respectful consideration I have the honor to be Dear Sir Your most humble & obedt Ser
                  
                     W Hamilton
                     
                  
               